TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-18-00389-CV



                                         C. M., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee


                 FROM THE 146TH DISTRICT COURT OF BELL COUNTY
       NO. 283,065-B, THE HONORABLE JACK WELDON JONES, JUDGE PRESIDING



                                            ORDER

PER CURIAM

               Appellant C. M. filed her notice of appeal on May 23, 2018. The appellate record

was complete June 15, 2018, making appellant’s brief due July 5, 2018. On July 5, 2018,

counsel for appellant filed a motion for extension of time to file appellant’s brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order counsel to file appellant’s brief

no later than July 31, 2018. If the brief is not filed by that date, counsel may be required to show

cause why he should not be held in contempt of court.

               It is ordered on July 9, 2018.



Before Chief Justice Rose, Justices Pemberton and Field